Citation Nr: 0616685	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, to include a neurological disability.

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant's Spouse




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Tiger Team at the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2004, the veteran's spouse provided testimony at a 
hearing before the undersigned Veterans Law Judge in Las 
Vegas.  A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
December 2004, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran currently has no disability due to a head 
injury in service.  

2.  An acquired right eye disability was not present in 
service and no current right eye disability is etiologically 
related to service.



CONCLUSIONS OF LAW

1.  The veteran has no disability due to a head injury 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a cerebrovascular disease or organic 
disease of the nervous system during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Right eye disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2002, prior to the initial adjudication of 
the claim.  Although this letter did not specifically inform 
the appellant that he should submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and that he should submit such evidence or 
provide the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In any event, in a 
December 2004 letter, he was informed that he should submit 
any pertinent evidence in his possession.  Additionally, the 
veteran was provided a VCAA letter in March 2006, which 
addresses the effective-date element of the claim and the 
evidence necessary to establish a disability rating.  

The record also reflects that appropriate VA medical opinions 
as to the etiology of his claimed disabilities have been 
obtained.  Moreover, all available evidence pertaining to the 
veteran's claims has been obtained.  In this regard, the 
Board notes that the originating agency has obtained all 
pertinent post-service medical records referenced by the 
veteran.  The Board notes that the service medical records 
were obtained and associated with the claims folder in 
September 1949.  Information received from the National 
Personnel Records Center (NPRC) indicates that any service 
medical records remaining at that facility in July 1973 are 
not available due to a fire at that facility at that time.  
Neither the veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Following the receipt of all available, pertinent evidence, 
the originating agency readjudicated the veteran's claims on 
a de novo basis in February 2006.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

Service medical records show that the veteran was seen in 
April 1943 because of a slight wound of the scalp.  The wound 
was cleaned and dressed.  A December 1945 record indicates 
that in September 1945 the veteran was in an accident which 
caused unconsciousness for a short time and a laceration over 
his right eye.  Following the accident he had headaches for a 
short time.  Currently, he was experiencing frontal headaches 
with reading.  The veteran was told to perform eye exercises 
and to read at a proper distance.  The report of examination 
for discharge shows that no eye abnormality was found on 
clinical evaluation, although uncorrected visual acuity was 
20/30 bilaterally.  His neurological status was found to be 
normal.

Post-service treatment records show that the veteran was 
treated at the Sheppard Eye Center for several eye disorders, 
including cataracts, blurred vision, and peripheral vision 
loss.  At his first eye appointment in July 1997, he was 
noted to have trouble with his peripheral vision associated 
with confusion and forgetfulness, possibly due to a cerebral 
vascular accident.  The report of a July 1997 MRI of the 
brain shows that generalized cerebral atrophy was seen.  In 
February 1999 the veteran was seen for evaluation at the 
Alzheimer's disease Diagnostic and Treatment Center where his 
symptoms were found to be consistent with Alzheimer's 
disease.  At that time, his wife reported that she first 
noticed the veteran's mental problems in the early 1990's.  
Later medical records document the presence of recurring 
chronic subdural hematomas.  The veteran's treatment records 
indicate that his physicians were unable to obtain his 
complete medical history due to the effects of his 
Alzheimer's; when such a history was obtained, it was noted 
to be unremarkable.

In October 2003, S.M., MD, a professor of neurology at the 
University of Nevada School of Medicine, noted that there 
were several studies that indicated an association between 
repetitive head trauma and an increased risk of Alzheimer's 
disease.  In January 2004, the same physician opined that it 
was at least as likely as not that there was an association 
between the veteran's repetitive head traumas and an incurred 
risk of Alzheimer's disease.  Also, in January 2004, the 
veteran's doctor of seven years, SM, MD,  wrote that the 
veteran was currently being treated for Alzheimer's disease 
of unknown etiology.  He went on to state that several 
studies have correlated repetitive head trauma with an 
increased risk of Alzheimer's and that the veteran has 
experienced such repetitive trauma.  

In April 2005 the veteran's claims folder was reviewed by a 
VA examiner who determined that the veteran's current right 
eye condition is not likely related to his service trauma, 
unless it could be demonstrated that his current 
cerebrovascular condition is the result of those injuries.  
If the veteran's cerebrovascular condition was etiologically 
related to service, the examiner concluded that the veteran's 
left homonymous hemianopsia, which affects his right nasal 
visual field, could also be related to his in-service 
injuries.

In May 2005 the veteran's claims folder was reviewed again by 
a VA examiner who, after searching the literature from the 
past five years, stated he was unable to find any evidence of 
Alzheimer's disease being etiologically related to head 
trauma.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests cerebrovascular disease or organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Residuals of Head Trauma

It is contended on the veteran's behalf that service 
connection is warranted for Alzheimer's disease because it is 
due to service head trauma.  The service medical records show 
that the veteran sustained a slight scalp wound in April 
1943.  They do not show that he lost consciousness or 
experienced any neurological symptoms at that time.  There is 
no indication that he sustained a brain injury at that time.  
He reportedly did lose consciousness following the head 
trauma in September 1945, but when he was seen in December 
1945, he was only instructed to perform eye exercises.  No 
neurological deficit or residual of the cut over his right 
eye was noted in December 1945 or on the examination for 
discharge.  Moreover, the medical evidence does not document 
the presence of a subdural hematoma, cerebral atrophy or 
Alzheimer's disease until more than 50 years following the 
veteran's discharge from service, and it was almost 50 years 
following the veteran's discharge from service when the 
veteran's wife reportedly first noticed the veteran 
experiencing mental problems.  

Dr. SM has stated that the veteran's Alzheimer's disease is 
of unclear etiology, but the veteran has a history of 
repetitive head trauma and several studies have indicated 
that repetitive head trauma increases the risk for 
Alzheimer's disease.  This physician did not opine that the 
veteran's Alzheimer's disease is etiologically related to 
repetitive head trauma or service, nor did he identify the 
studies linking Alzheimer's disease to repetitive head trauma 
or indicate when the veteran allegedly sustained repetitive 
head trauma.  Significantly, there is no indication that this 
physician reviewed the veteran's service medical records.  
Accordingly, the Board has concluded that the statement from 
this physician is of limited probative value.  

Although it is not clear from Dr. CB's statements, it appears 
that he is of the opinion that it is at least as likely as 
not that repetitive head trauma increased the veteran's risk 
for developing Alzheimer's disease.  The Board has also 
determined that the statements of Dr. CB are of limited 
probative value.  In this regard, the Board notes that he 
provided no assessment of the amount of the increased risk he 
attributes to repetitive head trauma.  In addition, he did 
not identify the studies supporting the proposition that 
repetitive head trauma increases the risk of developing 
Alzheimer's disease or indicate when the repetitive head 
trauma occurred.  Again, there is no indication that Dr. CB 
reviewed the veteran's service medical records.  

Although both of these physicians have provided statements in 
support of the veteran's claim, it is clear that throughout 
the period of this claim, the veteran has not had the 
cognitive ability to recall what happened during service.  
None of the medical records pertaining to treatment or 
evaluation of the veteran for Alzheimer's disease indicates 
that the veteran's history was significant for repetitive 
head trauma or otherwise suggests that the disorder is 
etiologically related to service.  Thus, it appears that the 
history of repetitive head trauma referenced by the 
physicians is based upon information provided by the 
veteran's spouse, who is prosecuting this appeal.  As noted 
above, service medical records show only one incident in 
which the veteran sustained significant head trauma.

In view of the private medical statements submitted in 
support of the claim, the Board remanded the case for a VA 
medical opinion.  The VA examiner thoroughly reviewed the 
veteran's claims folder, to include the available service 
medical records, in addition to searching the recent medical 
literature for a link between Alzheimer's and head trauma.  
He found no study supporting such a link and opined that the 
disability is not etiologically related to service.  The 
Board has found this opinion to be the most probative 
evidence concerning whether the veteran has any current 
disability due to a service head injury because it was based 
upon a review of the veteran's pertinent medical history and 
pertinent medical literature.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


Right Eye Disability

The veteran's service records show that following the 
incident in September 1945 when he sustained head trauma and 
a cut over his right eye, he experienced headaches while 
reading and was told to perform eye exercises.  The service 
medical records do not show that his right eye was injured in 
September 1945 or that he was ever found to have an injury or 
disease of the right eye.  Although refractive error was 
noted on the examination for discharge, no abnormality of his 
right eye was found.  In fact, the record contains no medical 
evidence of an acquired disorder of the right eye disability 
until almost 50 years following the veteran's discharge from 
service.  In addition, there is no medical evidence of a 
nexus between any currently present acquired disorder of the 
veteran's right eye and service.  Moreover, the January 2004 
VA medical opinion does not support the claim.

Accordingly, the Board must conclude that the preponderance 
of the evidence is also against this claim.  


							(CONTINUED ON NEXT PAGE)
	


ORDER

Service connection for residuals of a head injury, to include 
a neurological disability, is denied.

Service connection for right eye disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


